                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL C. O'BRIEN,

         Petitioner,
                                                        Case No. 16-cv-105-wmc
    v.

 REGIONAL CHIEF, Unit 615, Shawano,
 Wisconsin Department of Corrections,
 Probation and Parole,

         Respondent.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered denying

Michael O’Brien’s petition for a writ of habeas corpus and dismissing this case.


         /s/                                                       10/1/2019
         Peter Oppeneer, Clerk of Court                            Date
